Citation Nr: 0712633	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-36 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel  


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran initially requested a hearing in May 2004.  
Subsequently, in September 2004 the veteran filed a VA Form 9 
indicating that he did not want a BVA hearing.  The Board 
will proceed with appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that the veteran's emphysema 
did not manifest in service and is not otherwise related to 
service.


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
August 2003, prior to the initial decision on the claim in 
May 2004.  Therefore, the timing requirement has been met and 
to decide the appeal would not be prejudicial to the 
claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the August 2003 
letter, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for his disability.  While this notice has not 
been given to the veteran, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision because the question of a disability rating or 
effective date is rendered moot as service connection is not 
warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the May 2004 
rating decision, the September 2004 statement of the case and 
the April 2005 supplemental statement of the case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the 
decision, and a summary of the evidence considered to reach 
the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, personnel file, DD Form 214, private 
medical records, and the VA medical records.  The VA also 
requested a VA examination which was scheduled with a private 
physician and a QTC examination was conducted in March 2004.  
The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained by VA.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  Accordingly, 
the Board will proceed with appellate review.

The veteran contends that he was exposed to asbestos in 
service which caused his emphysema.  The veteran asserts that 
he was exposed to asbestos because all the buildings and 
barracks were insulated with asbestos in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, such as emphysema, nor has the 
Secretary promulgated any regulations.  VA has issued 
procedures on asbestos-related diseases which provide some 
guidelines for considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part VI, 7.68 (Sept. 21, 1992) [formerly DVB Circular 
21-88-8, Asbestos- Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure. A determination must then be made 
as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA Manual 21-1, Part 
VI, para. 7.21(d) (Feb. 5, 2004). 

The May 1965 induction examination is silent for emphysema or 
other asbestos-related disease.  In February 1967 the veteran 
did not report emphysema, an asbestos-related disease, or 
exposure to asbestos in service.  The clinical evaluation of 
the veteran in February 1967 for separation purposes is 
normal.  A signed statement by the veteran on his February 
1967 discharge examination indicates that there was no change 
in the veteran's physical condition since his last physical 
examination.  The remaining service medical records are 
silent for emphysema or exposure to asbestos.  

The veteran's personnel file reveals that he did not have 
foreign service and his principal duty was aircraft and 
helicopter maintenance.  

The RO sent the appellant a letter in August 2003 requesting 
dates and places that the veteran was exposed to asbestos in 
service, the method of exposure, the names of other service 
persons with him at the time of exposure, his organization 
and rank at the time of each exposure, his complete 
employment history pre- and post-service, and medical 
evidence that shows the diagnosis of the disease caused by 
asbestos.

In response, the veteran submitted statements in September 
2003 contending that he was exposed to asbestos in warehouses 
and aircraft hangers in Corpus Christi, Texas in 1984 to 
1988.  

A March 2004 VA QTC examination indicates that the veteran 
reported a history of service from 1965 to 1967 when he was 
exposed to asbestos while working as an aircraft worker in 
Corpus Christi, Texas where all the shops and hangars at the 
Naval air station had asbestos.  

During the physical examination by the QTC examiner, the 
veteran's lungs were found to be normal.  An x-ray of his 
chest revealed chronic pulmonary disease.  The examiner 
diagnosed the veteran with COPD (chronic obstructive 
pulmonary disease) and pulmonary fibrosis with asbestos 
exposure.  The examiner found that the veteran's pulmonary 
disease was not the result of cor pulmonale, right 
ventricular hypertension, or chronic respiratory failure.  
The examiner opined that it was as least likely as not that 
the veteran's fibrosis is related to asbestos during military 
service and concluded that "[t]he history of exposure to 
asbestos while in the military cause an onset of fibrosis in 
his lung that developed after many years."

The Board finds that there is no evidence of record that 
confirms that the veteran was exposed to asbestos in service.  
The service medical records do not indicate diagnosis of or 
treatment for asbestos-related disease in service.  The 
veteran's personnel file indicates that he worked with 
military equipment, namely aircraft and helicopters, and does 
not indicate that he was exposed to asbestos during service.  

Additionally, the veteran asserts in his September 2003 
statement that he was exposed to asbestos in warehouses and 
aircraft hangers in Corpus Christi, Texas in 1984 to 1988.  
The DD 214 shows that the veteran was in service from May 
1966 to February 1967, many years prior to his alleged 
asbestos exposure.  

The Board also finds that the QTC medical opinion is not 
competent medical evidence that the veteran's current 
emphysema diagnosis is related to asbestos exposure in 
service.  The history as reported by the veteran, which is 
the underlying factual basis of the opinion, is contradicted 
by the veteran's service records.  In the QTC opinion, it 
indicates that the veteran was in service from 1965 to 1967, 
when in fact the veteran served from May 1966 to February 
1967.  The history as reported by the veteran also indicates 
that he worked at the Army Depot in Corpus Christi.  The 
veteran's personnel file, however, indicates that the veteran 
was never stationed in Corpus Christi, Texas.  Therefore, the 
Board does not find the QTC opinion competent medical 
evidence linking the veteran's claimed asbestos exposure to 
service.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the 
Board may reject a medical opinion if other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion). 

In short, the record does not show that the veteran was 
exposed to asbestos in service.  Without evidence of exposure 
to asbestos during active duty service, there is no basis for 
awarding service connection for emphysema.  


ORDER

Service connection for emphysema is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


